 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeaumont Graphics, Ltd. and Local 505, GraphicArts International Union, AFL-CIO. Case 14-CA-13303January 14, 1981DECISION AND ORDERBY MEMBERS PENELLO, TRUESDALE, ANDZIMMERMANOn September 12, 1980, Administrative LawJudge Claude R. Wolfe issued the attached Deci-sion in this proceeding. Thereafter, both the Re-spondent and the Charging Party filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thiscase was heard before me in St. Louis, Missouri, onApril 15 and 16, 1980, pursuant to charges timely filedand served and complaint duly issued. The complaint al-leges violations of Section 8(a)(1) and (5) of the Act con-sisting of a refusal by Respondent to give effect to orenter into a collective-bargaining agreement negotiatedon its behalf by a multiemployer association, and a fail-ure and refusal to furnish information relevant and neces-sary to the processing of a grievance. Respondent deniesthat it had violated the Act.Upon the entire record, including my observations ofthe demeanor of the witnesses as they testified before meand with careful consideration of the able post-trial briefssubmitted by all parties, I make the following findings:1. JURISDICTIONRespondent, a Missouri corporation, maintains its prin-cipal office and place of business in St. Louis, Missouri,where it is, and has been at all times material herein, en-gaged in providing printing services. During the 12-month period ending January 31, 1980, a representativeperiod, Respondent in the course and conduct of its busi-254 NLRB No. 44ness operations purchased and caused to be transportedand delivered at its St. Louis, Missouri, place of business,paper and printing supplies delivered to said place ofbusiness directly from points located outside the State ofMissouri. During the same period, Respondent, in thecourse and conduct of its business operations, manufac-tured, sold, and distributed at its St. Louis, Missouri,place of business, products valued in excess of $50,000which were shipped from said place of business directlyto points located outside the State of Missouri.Printing Industries of St. Louis, Inc., herein sometimescalled the Association or PISTL, is a bargaining associ-ation comprised of employers engaged in printing andthe provision of printing services at their places of busi-ness in the State of Missouri.During the 12-month period ending January 31, 1979,a representative period, members of the Association, inthe course and conduct of their business operations, pur-chased and caused to be transported and delivered at theMissouri places of business, paper, printing supplies, andother goods and materials valued in excess of $50,000which were transported and delivered to their Missouriplaces of business directly from points located outsidethe State of Missouri.Respondent and Association are now, and have beenat all times material herein, employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.11. LABOR ORGANIZATIONThe Charging Party is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Basic Findings of FactThe Union and the Association have maintained a bar-gaining relationship for a number of years, and have ne-gotiated and executed several collective-bargainingagreements. Within the Association there are two sec-tions, the Master Printers Section and the Union Em-ployers Section. The Lithographic Division with whichwe are here concerned is a group within the Union Em-ployers Section (UES). Some of the employer-membersof the Lithographic Division have authorized the Associ-ation (PISTL) to represent their interests in collectivebargaining, while other members have not.Respondent has been a member of the UES for about10 years, continues this membership to date, and assignedits bargaining authority to the Lithographic Division ofUES approximately 3 years ago. Respondent's lithogra-phic employees were covered by an agreement betweenthe Association and the Union, which was effective July1, 1977, to June 30, 1979.On April 30, 1979, Respondent, in writing, designated,appointed, and authorized the Association to be its "soleand exclusive" collective-bargaining representative to ne-gotiate with the Union for a new contract covering thelithograph unit. This authorization contains, inter alia,the following language:394 BEAUMONT GRAPHICS, LTD.The undersigned does further agree to observe,abide by and faithfully adhere to: (1) the terms ofsuch collective bargaining agreements as may be en-tered into on its behalf; (2) the terms of any agree-ment in conciliation or of any arbitration decision;and (3) any rules of the Union Employers Sectionof Printing Industries of St. Louis, Inc., as currentlyamended.The rules of UES' provide, in pertinent part:[N]o UES member who has currently authorizedthe Union Employers Section or any of its Divi-sions to represent it in collective bargaining shall bepermitted to resign during any contract negotiationor strike for which such representation authoriza-tion was given except with approval of the three-fourths (3/4) of the members of the UES Board ofDirectors after affirmative recommendation of thatDivision's Negotiating Committee.The Association and the Union negotiated in May andJune 1979 without reaching agreement on a new con-tract. They therefore agreed to a -month extension ofthe 1977-79 contract. No agreement was reached duringthis extended period. The Union rejected PISTL's finaloffer of August 1 and commenced a strike on August 3which, by August 6, encompassed all employers, includ-ing Respondent, represented by the Association in thesenegotiations. Union President Frank Mead asserts thatthe parties to the bargaining were at impasse when thestrike began. In August and September, during the strike,at least six Association members entered into an interimlithographic agreement2which provided therein that itwould be replaced by the new contract between the As-sociation when it was reached. Five" of these interimagreements contain the language "an impasse has devel-oped in the negotiations." Four of the six were signedprior to September 24, and one after.4On or about August 16, 1979, the Association and 17of its members, including Respondent, became plaintiffsin a suit filed in the Circuit Court of St. Louis County,Missouri, against 5 Association members and the Unionand 5 of its officers because they had entered into inter-im agreements. The petition states in substance that theplaintiff and defendant companies had designated the As-sociation as their sole and exclusive collective-bargainingagent and had agreed not to negotiate or enter into anylabor agreement except as authorized by the Association.The suit is still pending and Respondent remains namedas a party plaintiff in that case.The Association and the Union resumed negotiationson August 29 and negotiated continuously from Septem-ber 18-24 when the Association made its "second finaloffer," which was conditioned on acceptance by theUnion by September 27. The Union rejected this propos-I These revised rules were adopted in 1979, prior to Respondent's Oc-tober 12 withdrawal effort.2 Stone Printing Co., Compton & Sons, Franz Lithography, A-C Lith-opiate, Hope Press, and Clark Sprague. All were signed by Union Presi-dent Mead and the representative of the signatory company.3 All but Stone Printing Co.There is no date on the Clark Sprague agreement.al. The Association's attorney, Stephen Skrainka, assertsthat the negotiating parties were at impasse at this pointon several issues, both economic and noneconomic. Nofurther negotiating meetings were held by the Union andthe Association until mid-October.By letter dated October 5, Respondent advised theUnion that it was contemplating opening a new plantdoing different work than that being performed at its St.Louis facility. Respondent further advised that it did notbelieve it had any duty to bargain on this new operation,but would discuss its plans with the Union on request.The plant in question is located at Sullivan, Missouri, ap-proximately 60 miles from St. Louis.The Union agreed to such a meeting, and it was heldon October I l. At this meeting Respondent and theUnion discussed the Sullivan plant, and Respondent noti-fied the Union that if it wanted to represent the Sullivanemployees it should go to Sullivan and secure authoriza-tion cards from them. It does not appear that the Associ-ation/Union negotiations or the strike were discussed.On October 12, Respondent, by its attorney, directedthe following letter, with a copy to the Union, to the As-sociation:This is to advise you that Beaumont Graphics, Ltd.,is, as of your receipt of this letter, withdrawingfrom Printing Industries of St. Louis, Inc., the au-thority of that organization to negotiate with andexecute a contract with Local 505 of the GraphicArts International Union.On the same day, Respondent wrote the Union, withcopy to the Association:This is to advise you that Beaumont Graphics, Ltd.,has withdrawn authority from Printing Industries ofSt. Louis, Inc., to negotiate with your organization.Henceforth, such negotiations should be conductedwith Beaumont Graphics, Ltd.Still on October 12, Respondent's president, Weber,appeared before the Association's lithographic divisionand said he was withdrawing authority from the Associ-ation to bargain on his behalf. He assured the Associ-ation representatives present that he would not negotiatean interim agreement nor for proposals less favorablethan those the Association was negotiating. Weber askedif the Association would accept the withdrawal of bar-gaining authority. The Association's response was totable the request rather than to accept or reject the with-drawal, and to assure Weber they would not sue him ifhe adhered to the bargaining position he had stated tothem. The Association has neither sued nor taken anyaction pursuant to its rules against Respondent. Respon-dent has not attended any Association negotiation or rati-fication meetings since October 12, 1979.After Respondent's October 12 letters and Weber'sOctober 12 personal appearance before the Association,the Union and Respondent met on October 23 and 25,and November 5 and 8, 1979. The following recitation ofwhat went on at these meetings is a reconstruction fromthe testimony of Respondent's lawyer, Moller, the395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's lawyer, Werner,5Union President Mead, Re-spondent's president, Weber, and Respondent's vicepresident, Hoch.6All impressed me as honorable men at-tempting to accurately testify as best they recalled, but Iconsider the testimony of Moller to be, in most instances,the more complete, detailed, and convincing version. Inthose few instances where the testimony of any of thefive appears contrary to the facts found, it is not cred-ited.The October 23 meeting commenced with Moller,Weber, Hoch, Joe Strasser, and Bill Lang present for theCompany. The Union was represented by Werner, Presi-dent Mead, Vice President Kinamore, George O'Brien,and William Doughty. Moller stated that Respondentwas not interested in reducing economic benefits alreadynegotiated by the Association, but needed wordingchanges to avoid grievances at Sullivan and to protectstrike replacements and returning strikers. He also men-tioned that the Union would not be recognized at theSullivan location until it organized the employees there.Werner's response was that the Union was interested inan interim agreement because his research indicated thatthat was all the Union could enter into. Moller answeredthat Respondent was not interested in an interim agree-ment, wanted a final agreement, and would not sign aninterim agreement which Respondent considered a"blank check." The Union then caucused. On theirreturn, Werner stated that the Union would examine Re-spondent's contract proposals, but was not interested inmaking wholesale revisions of the 1977-79 contract.Nothing further of consequence transpired at this meet-ing.In response to the Union's agreement to examine Re-spondent's proposals, Moller prepared a 29-page draftagreement between the Union and Respondent, omittingreferences to the Association, and presented it, with acover letter, to the Union on October 25.7The coverletter reads, in relevant part:As I stated at our meeting on Monday, Beaumontsincerely wants an agreement that it and the unioncan live with, but we will not sign an agreementbinding ourselves to what others negotiate.The attached proposal of Beaumont Graphics,Ltd., seeks to attain the following objectives:1. To adhere to any financial offers alreadymade by the Printing Industries of St. Louiswhile Beaumont was still a member of that Asso-ciation's bargaining group. If it is shown that theattached departs from any economic offers orconditions of the Association, Beaumont will im-mediately correct its offer to reflect such.2. To make such alterations in the wording ofthe contract as we believe are necessary to pro-tect us from grievances which could foreseeablyarise from operation of the new plant at Sullivan.Werner was not present at the November meetings.6 Other persons present at the meetings for Respondent or the Uniondid not testify to their content. The Union's attorney, Stanley Schuchat,died prior to the hearing in this case.? Present on October 25 were the same persons plus the Union's attor-ney, Stanley Schuchat.3. To protect the replacement employees whohave been hired since the strike began as well asthe old employees who have ceased striking andreturned to work.4. To increase the efficiency of our plant sothat we can again become competitive. Only thuscan we provide real job security. The eliminationof seniority as the controlling factor in lay-offand recall is one important way this goal can beachieved.Werner presented Moller with the Union's interimagreement proposal, and again stated that the Union wasinterested in an interim agreement and that a recentBoard decision8appeared to affirm his belief that theUnion could only enter into an interim agreement. Theparties discussed the Union's proposal, and Moller madeit clear that Respondent was not agreeable to an interimproposal by pointing out Respondent would not agree toa provision in the Union's proposal that he believedmight be interpreted as an interim agreement, and by re-peating that under no circumstances would Respondentagree to an interim agreement. The Union's "interimagreement" proposal contained no language unambi-guously binding Respondent to the eventual Associationcontract.After the parties examined item by item, and Mollerrejected the Union's proposal, they commenced discuss-ing Respondent's proposal item by item. Respondent'sproposal supplanted references to the Association withlanguage showing the contract was only with BeaumontGraphics, Ltd.; made significant changes to the existingunion work jurisdiction; altered the union shop clause topermit members resigning during the strike to work withthe right to join or not join the Union; and proposedother substantive changes in the old contract. The partiesdid not complete their review of Respondent's proposaland no agreements were reached on the proposedchanges. Moller made it clear that Respondent was con-cerned with protecting replacements, the removal of se-niority for layoff and recall (apparently in connectionwith its desire to protect replacements and returningstrikers), and the avoidance of problems at the Sullivanplant as a result of any agreement reached.The parties met again on November 5.9 Prior to thismeeting, on October 31, Moller had forwarded a newproposal to the Union, cast in the form of a 35-pageagreement between Respondent and the Union withoutreference therein to the Association and containing sub-stantially the same proposals as the October 25 proffer,with some modifications and additions. The November 5meeting proceeded with the participants reviewing theitems in Respondent's new proposal. There was agree-ment on those items that either had been in the previouscontract or had to that point been negotiated betweenthe Association and the Union. The Union agreed togive Respondent a side letter affirming that for the life of8 Charles D. Bonanno Linen Service, Inc., 243 NLRB 1093 (1979).9 Present for Respondent were Moller, Weber, Hoch, Strasser, andLang. The Union group consisted of Schuchat, Mead, Executive VicePresident Witt, Kinamore, O'Brien, and Doughty.396 BEAUMONT GRAPHICS. LTD.the contract it would not use the trade practices sectionagainst Respondent at Sullivan. This agreement was con-ditioned on Respondent agreeing to the existing tradepractices clause, which it had opposed for fear it wouldbe applied to the Sullivan operation. In this connection,Schuchat advised that the clauses in the contract whichRespondent protested because of possible application toSullivan could be taken care of in a side letter. I find theUnion agreed to delete references to any employer butBeaumont, said it had no objection to omitting any refer-ence to PISTL from the contractual grievance proce-dure, and further agreed to implement an employeebirthday holiday in 1980, rather than 1981 as the Associ-ation agreement provides. Items not agreed on were leftopen for further discussion. No reference was made tothe precise nature of the agreement, whether "interim"or "final" during this meeting. ' The parties recesseduntil November 8.On November 8, Respondent and the Union had theirfourth and final meeting." The parties resumed goingthrough Respondent's proposals. Moller suggested thatwith a continuing side letter exempting the Sullivan op-eration from the application of the contract as a basis forgrievances some outstanding issues could be disposed of.Schuchat asked Moller to draft such a letter for theUnion to consider. The letter was never delivered to theUnion. After the noon recess, Moller insisted on the lan-guage in Respondent's proposal providing for no repri-sals against strike replacements or nonstrikers by theUnion as well as no reprisals by Respondent against re-turning strikers. The Union would not agree and madeother proposals on the subject including a requirementthat all strikers be returned to work. No agreement wasreached on this. Schuchat then asked what Respondent'seconomic proposals were. Moller replied that they werethe same as those offered by the Association. Somemember of the Union group commented they had notbeen on strike for nothing, and Schuchat said there wasno point in negotiating further if that were Respondent'seconomic offer. The meeting then broke up with Schu-chat stating the Union would not call and it was up toRespondent to call if it desired to resume negotiations.An interim agreement was not specifically mentioned atthis meeting. No further meetings between Respondentand the Union have been held.Prior to the first of the four meetings between theUnion and Respondent, the Union and the Associationheld two "secret" meetings on October 15 and 17 withno agreement being reached. Negotiations between theAssociation and the Union resumed November 9 andcontinued until December 15 when an agreement wasreached on the contract effective July 1, 1979, throughJune 30, 1982,'2 and a strike settlement. These agree-ments were ratified by the Union on December 16 andby the Association on December 17.O I do not credit Mead that Schuchat said on November 5 that theUnion wanted an interim agreement. I credit Moller. Hoch, and Weberthat an interim agreement was not mentioned on November 5 or 8.i The same Company people were present, and Schuchat,. Mead, Kin-amore, Witt, O'Brien, and Terry were present for the Union.12 1 appears the agreement was not put in final proofread and printedform until March 9Q80, but is clear a contract existed after December 17,1979, at the latest.On December 14 or 15, Werner asked Association At-torney Skrainka whether the Association had acceptedRespondent's withdrawal request. Skrainka answeredthat it had not been accepted. Werner asked that Re-spondent's name be included in the list of employers inthe Association/union agreement. Skrainka agreed to doso, and Respondent's name was included in that agree-ment. I credit Skrainka that he also mentioned the Asso-ciation had no objection to Respondent being out of thecontract.On December 20, 1979, Union President Mead wroteRespondent notifying it of the agreements and ratifica-tion thereof, and stating:Local 505 was informed by PISTL on May 22,1979 that it was authorized by your Company, to-gether with other employers, to represent them inbargaining for a new Collective Bargaining Agree-ment with Local 505. Negotiations proceeded onthis basis; and, as mentioned, above, finally culmi-nated in the new agreement.During the negotiations, PISTL representativesinformed the Local 505 representatives that PISTLhad not concurred in Beaumont's request to be re-leased from the multi employer negotiations.It is the position of Local 505 that BeaumontGraphics Ltd. is bound by the agreement reachedbetween Local 505 and PISTL. The final languageof the new agreement is being proofread at thistime, and as soon as that is done I will send you acopy. If you desire to have a draft at this time, sub-ject to being proofread, I will forward such a copyto you.Enclosed is a copy of the strike settlement agree-ment between Local 505 and PISTL.As you know Local 505 has withdrawn its pick-ets from your premises as was done for the otherstruck employers. On behalf of the employees,Local 505 makes unconditional offer to return towork.On December 27, Respondent replied to the Union's De-cember 20 letter:I have your letter of December 20 addressed tome. Beaumont Graphics, position with respect tothe statements made in your letter is set forth in theenclosed letter which we are forwarding to ourstriking employees. As set forth in the letter, wehave withdrawn from the Association bargainingand your course of conduct in bargaining separatelywith us estops you from claiming that we are stillpart of the Association and bound by the contractyou negotiated with them. Furthermore, we con-strue the conduct of the Association as demonstrat-ing that it had and has no objection to our with-drawal. This was just verified by Mr. Skrainka'sletter to you of December 26.In any event, whether you and the Associationdid or did not agree to our withdrawal, it is our po-sition that we had a legal right to do so. We suggestthat our employees have suffered enough and397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be allowed to work while we litigate our po-sitions before the NLRB. The basis upon whichthey will work will in no way erode the wages,hours and working conditions to which you haveagreed in your new Association contract. They willreceive the wages and other benefits last offered toyou pending the conclusion of a new agreementwith you.In the meantime, the Association, by Skrainka, hadsent the following letter to Werner on December 26:This will acknowledge and confirm our tele-phone call to you Tuesday, December 18, 1979 ad-vising of the ratification by the Lithographic Divi-sion and the Bindery Division of the Union Em-ployers Section, Printing Industries of St. Louis,Inc. of their respective 1979-1982 Agreements (in-cluding Strike Settlement Agreements) with Local505, Graphic Arts International Union At your insis-tence, we have included Beaumont Graphics, Limitedin the Lithographic Contract and Lander Bookbind-ing Corporation in the Binder Contract.As you know, we indicated that Printing Industriesof St. Louis, Inc. was agreeable to dropping these twocompanies from the respective contracts in view of theirrevocation of authorization to us to bargain further. Inthe negotiations on Friday, December 14, 1979 andSaturday, December 15, 1979, Local 505 insisted thattheir names be included in the PISTL collective bar-gaining agreements and was not willing to bargainwith them on an individual basis following settlementof our agreements. 3Werner replied to Skrainka on December 27 as fol-lows:I am in receipt of your letter dated December 26,1979 in which you advised me of the ratification bythe Lithographic Division and the Bindery Divisionof the Union Employers Section, Printing Industriesof St. Louis, Inc. (hereinafter referred to as"PISTL") of their respective 1979-1982 agreements(including Strike Settlement Agreements) withLocal 505, Graphic Arts International Union. Inyour letter you referred to the fact that BeaumontGraphics, Limited and Lander Bookbinding Corpo-ration have been included in the Lithographic Con-tract and Bindery Contract respectively. This positionis correct and reflects the understanding of the Unionnegotiators.One additional point should be mentioned for fur-ther clarification of your comments in the secondparagraph of your letter. During the negotiating ses-sions of December 14th and December 15, 1979,PISTL's representatives informed the Union represen-tatives that Beaumont Graphics, Limited and LanderBookbinding Corporation had requested (of PISTL)revocation of their authorization to PISTL to representthem in Multi-Employer negotiations with the Union.The Union was informed that as of December 15th,' Emphasis supplied.1979, immediately prior to the agreement reached bythe parties, that PISTL had not accented or agreed tothe requested revocations from either Beaumont orLander. 4On January 9, 1980, the Union wrote Respondent:In furtherance of its obligation as collective bargain-ing representative, Local 505 requests the followinginformation be returned to this office within tendays:Name of employee, classification and hourlywage, including night shift premium.Include on list any new employees or anyone noton the enclosed list.On January 16, 1980, Respondent replied:This letter is in response to your letter dated Janu-ary 9, 1980.Enclosed please find the information that you re-quested. This information is being supplied to theUnion in recognition of our obligation to Local 505as the collective bargaining representative of ouremployees on a single employer basis. It remainsour position that the company is not bound by theterms and conditions of the collective bargainingagreement negotiations between the Union and theUnion Employers Section of the Printing Industriesof St. Louis Inc., effective July 1, 1979 to June 30,1982.We are furnishing the enclosed information in goodfaith based on the assumption that the Union repre-sents an uncoerced majority of our employees, butthat we are not under any contractual obligationarising out of the recently concluded negotiationsbetween the Association and the Union.As always, the company is ready and willing tomeet with the representatives of the Union to nego-tiate a new collective bargaining agreement cover-ing our employees. Hopefully the information en-closed is responsive to your request.While this exchange of January 9 and 16 was going onbetween company and union, they were involved in an-other.On January 11, 1980, the Union filed a grievanceagainst Respondent complaining of violations of the As-sociation/Union contract and strike settlement agreementconsisting of a refusal to share work among employeesand a failure to follow seniority in scheduling and work-ing employees. On January 15, the Union made the fol-lowing written request of Respondent for informationrelative to the grievance:1. A list of all employees who were employed asof August 3, 1979, showing:a) their names;'4 Emphasis supplied.398 BEAUMONT GRAPHICS, LTD.b) classification as of that date;c) classification seniority;d) seniority with the Company.2. A list of changes, if any, in the list furnished inresponse to question No. I from August 3, 1979through Monday, January 7, 1980; including name,classification or classifications; classification senior-ity, and seniority with the Company.3. For the period, Tuesday, January 8, 1980through Sunday, January 13, 1980, furnish a dailylist of:a) employees who worked;b) the classification of the employees;c) the hours worked;d) classifications worked in if different thantheir classifications.I would appreciate this information by Thursday,January 17, 1980, so that we can expedite the pro-cessing of this grievance.I will also send you shortly a similar request forthe following periods:Monday, January 14, 1980 throughSunday, January 20, 1980Monday, January 21, 1980 throughSunday, January 27, 1980Monday, January 28, 1980 throughSunday, February 3, 1980By letter of January 16, Respondent answered:This letter is in response to your letter dated Janu-ary 15, 1980 concerning the recently filed grievanceagainst the company. It remains the position of thecompany that we are not bound by the Articles ofAgreement or the Strike Settlement Agreement ex-ecuted by the Union and the Union employers sec-tion of Printing Industries of St. Louis, Inc., asBeaumont Graphics withdrew its collective bargain-ing authority from the Association on October 12,1979. Accordingly, since we are not bound byeither the Articles of Agreement or the Strike Set-tlement Agreement, your request dated January 15,1980 is hereby denied.And thus the situation rests.B. Further Findings, Discussions, and ConclusionsThe basic ground rules applicable to the instant casewere succinctly set forth by the Board in Dickmont Plas-tics Corporation. Employer-Petitioner, 208 NLRB 382, 383(1974), as follows:[O]nce contract negotiations have commenced,withdrawal from an established multiemployer unitis untimely and therefore ineffective, unless it is bymutual consent of the parties, or justified by unusualcircumstances.The parties are in agreement and I find that an estab-lished multiemployer unit existed from which Respon-dent sought to withdraw on October 12, 1979. Actualmultiemployer bargaining had begun, and Respondenthad participated therein to the time its clear and un-equivocal withdrawal notice was tendered. The with-drawal was clearly untimely and did not become privi-leged by virtue of impasse in the bargaining. Both Meadof the Union and Skrainka of the Association aver thatthey were at impasse, and interim agreements preparedby the Union relate that impasse had indeed beenreached. It would seem, therefore, that there was a bar-gaining impasse on August 3 or September 24, or at bothtimes.'5 Resolution of the date is unnecessary becauseany impasse in the bargaining occurred prior to Respon-dent's withdrawal efforts of October 12. There is, more-over, no need to dwell further on the matter of impassebecause the Board has held that impasse is not, of itself,an "unusual circumstance" warranting unilateral with-drawal from an existing multiemployer bargaining rela-tionship, but amounts to no more than a temporary dead-lock or hiatus, which is usually resolved by actions ofthe parties. 6The controlling issue in this case is whether or not the"mutual consent" proviso of the rules has been met. It issettled that consent of both the Union and the Associ-ation must be present if the withdrawal from multiem-ployer bargaining and ultimate refusal to be bound bythe agreement negotiated by the Union and Associationare not to be found unlawful.17The Association's reaction to Respondent's withdrawalof October 12 may appropriately be characterized asavuncular. Although its rules explicitly forbid such awithdrawal absent recommendation of the LithographicDivision and approval of three-fourths of the UES Boardof Directors, the Association chose not to invoke theseprovisions or take any internal or court action againstRespondent. Instead, it elected to table rather thanaccept or reject the withdrawal, and advised Respon-dent's president, Weber, he would not be sued so long ashe neither negotiated an interim agreement with theUnion nor negotiated for proposals less favorable thanthose sought by the Association. In short, the Associ-ation did not object to Respondent's withdrawal butwished to insure that any bargaining it might engage indid not operate to undercut the Association's bargainingstance. Skrainka's comments to Werner on December 14or 15, 1979, as well as his letter of December 26, furthershow that the Association had no objection to Respon-dent's withdrawal from multiemployer bargaining. Theinclusion of Respondent's name in the contract negotiat-ed by the Association was at the Union's insistence and,although it may reflect the malleability of the Associ-ation in the wake of its agreement with the Union, itdoes not alter the plain fact that the Association carednot if Respondent withdrew under the conditions voicedby Weber. Similarly, the inclusion of Respondent as a:~ The fact of the strike lends some support to this conclusion.16 Charles D. Bonanno Linen Service. Inc.. supra Marine MachineWorks. Inc., 243 NLRB 1098 (1979): Birkenwald. Inc. d/h/a BirAenwaldDistributing Company, 243 NLRB 1151 (1979).'' Teamnsters Union Local No. 378 affiliated with Inernational Brother-hood of Teamsters. Chauffeurs. Warehousemen and Helpers of America(Capitol Chevrolet Co.), 243 NLRB 1086 (1979).399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparty plaintiff in the Association's suit against those em-ployers who signed interim agreements does not, in myview, operate to negate any Association consent to thewithdrawal because the suit was filed in August, almost2 full months before Respondent's notice of withdrawal.Why Respondent's name remains on the suit as a plantiffis not explained, but I am not persuaded that this fact isof more than minimal weight. Consideration of the Asso-ciation's entire course of conduct vis-a-vis Respondent'swithdrawal convinces me that the Association did notoppose it and acquiesced thereto.The Union never protested Respondent's withdrawalnor insisted that Respondent was bound by the Associ-ation contract until Union President Mead's December20, 1979, letter. Instead it met with Respondent and re-quested, on October 23 and 25, that Respondent executean interim agreement. The Union's two-page proposedagreement, proffered October 25, does not, on its face,require Respondent to be party to the Association agree-ment but, rather, would require Respondent to acceptterms like those the Association had to that point agreedon, as well as some to which the Association had not yetagreed.After Respondent's rejection of the Union's proposalon October 25, it was never again mentioned. Instead,the Union and Respondent thereafter spent their time onOctober 25 and November 5 and 8, on an item-by-itemdiscussion of Respondent's successive proposals, in theform of complete collective-bargaining agreements, of 29and 35 pages respectively. This was consistent with theUnion's agreement on October 23 to "examine" Respon-dent's proposals, and with Mead's testimony that theUnion went into the November 5 meeting "with the fullintent of looking at whatever you [Respondent] pro-posed." Neither of Respondent's draft proposals can beconstrued as proposals for an interim agreement nor doeseither contain any concession by Respondent that it is orwill be bound by any multiemployer negotiations. I donot believe that either the evidence or reason will sup-port a conclusion that the Union was actually bargainingfor, or had any reason to believe it was bargaining for,an interim agreement during the meetings after Respon-dent conclusively rejected any interim agreement on Oc-tober 25. All that was thereafter discussed were Respon-dent's proposals. The Union was not misled by Respon-dent and well knew that Respondent took the position ithad withdrawn from multiemployer bargaining and wasdirecting its contract proposals solely toward an individ-ual contract. That two meetings in their entirety and alarge part of a third were devoted exclusively to Respon-dent's proposals is a clear indication that the Union wasconsidering and negotiating on something other than theAssociation agreement, and I am persuaded that theUnion knew it was negotiating individually with Respon-dent. The failure of those negotiations was immediatelyprecipitated by the Union's failure to secure a better eco-nomic offer from Respondent than it had been able towrest from the Association, an effort itself inconsistentwith the concept of multiemployer bargaining.I find that the totality of the Union's conduct after Re-spondent's withdrawal from the Association bargaining,including the facts that it never, during the four meetingswith Respondent, demanded it be bound by the Associ-ation/Union agreement, willingly discussed Respondent'scontract proposals item by item over two entire meetingsand part of a third, with what appears to have been ne-gotiating teams of both parties present, considered andagreed to terms different from those settled upon withthe Association, including Respondent's proposed omis-sion of any reference to the Association in the contract,and sought better economic terms from Respondent thanthe Association had offered, requires a finding that theUnion consented to Respondent's withdrawal of bargain-ing authority from the Association and acquiesced in Re-spondent's efforts to bargain an individual employer con-tract with the Union.'s8Inasmuch as I have found that Respondent withdrewfrom multiemployer bargaining with the consent of theUnion and the Association, the complaint allegation thatRespondent unlawfully failed and refused to execute orabide by the contract negotiated by the Association hasnot been sustained. I further find Respondent is notbound by the strike settlement between the Associationand the Union. It follows that Respondent was not re-quired to furnish information relevant to the grievancebrought by the Union alleging violations of the Associ-ation contract and strike agreement to which Respondentwas not a party and had not consented to be bound.I conclude that Respondent did not violate Section8(a)(5) and (1) of the Act as alleged.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not violated Section 8(a)(l)and (5)of the Act as alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]'8 IHotel and Restaurant Employees and Bartenders Union. Local 2. Hoteland Restaurant Employees and Bartenders International Union. AFL-CIO(Zim's Restaurants. Inc.)., 240 NLRB 757 (1979); I. C. Refrigeration Ser-vice. Inc, 200 NLRB 687 (1972); Joseph C Collins & Co., Inc.. 184 NLRB940 (1970).400